Exhibit 10.1

LIMITED GUARANTY

This Limited Guaranty, dated as of August 7, 2020 (this “Limited Guaranty”), is
made by Dalea Partners, LP, an Oklahoma limited partnership (the “Guarantor”),
in favor of Transatlantic Petroleum Ltd., a Bermuda exempted company (the
“Company”). Reference is hereby made to the Agreement and Plan of Merger, dated
as of the date hereof (as the same may be amended from time to time, the “Merger
Agreement”), by and among TAT Holdco LLC, a Texas limited liability company
(“Parent”), TAT Merger Sub LLC, a Texas limited liability company (“Merger Sub”)
and the Company. Capitalized terms used but not defined herein have the meanings
ascribed to them in the Merger Agreement.

1.Limited Guaranty. To induce the Company to enter into the Merger Agreement,
the Guarantor, intending to be legally bound, hereby absolutely, unconditionally
and irrevocably guarantees to the Company, on the terms and conditions set forth
herein, the due and punctual payment, observance, performance and discharge,
when due, of Parent’s obligations under the Merger Agreement (subject to the
terms and conditions of the Merger Agreement) (the “Guaranteed Obligations”);
provided, that the maximum amount payable by the Guarantor hereunder shall not
exceed $3,300,000.00 (the “Cap”), it being understood that the Company will not
seek to enforce this Limited Guaranty for an amount in excess of the Cap. The
Company hereby agrees that in no event shall the Guarantor be required to pay
any amount to the Company under, in respect of, or in connection with this
Limited Guaranty, the Merger Agreement or the transactions contemplated hereby
and thereby other than as expressly set forth herein or therein. All payments
hereunder shall be made in lawful money of the United States, in immediately
available funds.  Any payments made under this Limited Guaranty shall be paid to
the Company.  Notwithstanding anything contained in this Limited Guaranty to the
contrary, in the event the Company is entitled to a decree of specific
performance under the Merger Agreement which obligates Parent and Merger Sub to
consummate the Merger, the Cap shall not apply, and the Guaranteed Obligations
shall be equal to the aggregate amount of Parent’s obligations under the Merger
Agreement.

2.Nature of Guaranty. The Company shall not be obligated to file any claim
relating to the Guaranteed Obligations in the event that Parent or Merger Sub
become subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Company to so file shall not affect the Guarantor's obligations
hereunder. In the event that any payment to the Company in respect of the
Guaranteed Obligations is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantor shall remain liable hereunder with respect to the
Guaranteed Obligations as if such payment had not been made. This Limited
Guaranty is an unconditional guarantee of payment and performance and not of
collection.  A separate action may be brought and prosecuted against the
Guarantor to enforce this Limited Guaranty, irrespective of whether any action
is brought against Parent or any other Person or whether Parent or any other
Person is joined in any such action.  

3.Changes in Obligations.

(a)The Guarantor agrees that the Company may at any time and from time to time,
without notice to or further consent of the Guarantor, extend the time of
payment of the Guaranteed Obligations, and may also make any agreement with
Parent or Merger Sub

--------------------------------------------------------------------------------

for the extension, renewal, payment, compromise, discharge or release thereof,
in whole or in part, without in any way impairing or affecting the Guarantor's
obligations under this Limited Guaranty.

(b)The Guarantor agrees that the Guaranteed Obligations hereunder shall, to the
fullest extent permitted by applicable Law, be absolute, unconditional,
continuing and irrevocable and shall not be released or discharged, in whole or
in part, or otherwise affected by: (i) the failure or delay of the Company,
subject to Section ‎8, to assert any claim or demand or to enforce any right or
remedy against Parent or Merger Sub or any other Person or collect the
Guaranteed Obligations from Parent or the Guarantor; (ii) any change in the
time, place or manner of payment of the Guaranteed Obligations or any
rescission, waiver, compromise, consolidation or other amendment to or
modification of any of the terms or provisions of the Merger Agreement made in
accordance with the terms thereof or any other agreement evidencing, securing or
otherwise executed in connection with any of the Guaranteed Obligations; (iii)
the addition, substitution or release of any Person now or hereafter liable with
respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement, to or from this Limited
Guaranty, the Merger Agreement, or any related agreement or document; (iv) any
change in the corporate existence, structure or ownership of Parent or Merger
Sub or any other Person now or hereafter liable with respect to the Guaranteed
Obligations or otherwise interested in the transactions contemplated by the
Merger Agreement; (v) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting Parent or Merger Sub or any other Person now or
hereafter liable with respect to the Guaranteed Obligations or otherwise
interested in the transactions contemplated by the Merger Agreement; (vi) the
existence of any claim, set-off or other right which the Guarantor may have at
any time against Parent, Merger Sub or the Company, whether in connection with
the Guaranteed Obligations or otherwise; or (vii) the adequacy of any other
means the Company may have of obtaining payment of the Guaranteed Obligations.

4.Certain Waivers.

(a)Subject to the Cap, to the fullest extent permitted by applicable Law, the
Guarantor hereby expressly and unconditionally waives any and all rights or
defenses arising by reason of any law that would otherwise require any election
of remedies or mitigation of damages by the Company. The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guaranty and of
the Guaranteed Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of any
of the Guaranteed Obligations and all other notices of any kind (other than
notices expressly required to be provided to Parent or Merger Sub pursuant to
Section 8.6 of the Merger Agreement), all defenses which may be available by
virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of assets of Parent or
Merger Sub or any other Person interested in the transactions contemplated by
the Merger Agreement, and all suretyship defenses generally (other than defenses
to the payment of the Guaranteed Obligations that are available to Parent or
Merger Sub under the Merger Agreement or a breach by the Company of the Limited
Guaranty).

2

--------------------------------------------------------------------------------

(b)The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the transactions contemplated by the Merger Agreement and
that the waivers set forth in this Limited Guaranty are knowingly made in
contemplation of such benefits.

5.No Waiver; Cumulative Rights. No failure on the part of the Company to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Company of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power. Each and every right, remedy and power
hereby granted to the Company or allowed it by applicable Law or other agreement
shall be cumulative and not exclusive of any other right, remedy or power, and
may be exercised by the Company at any time or from time to time.  The Company
shall not have any obligation to proceed at any time or in any manner against,
or exhaust any or all of the Company’s rights against, Parent or Merger Sub
prior to proceeding against the Guarantor hereunder.  

6.Representations and Warranties. The Guarantor hereby represents and warrants
that:

(a)the Guarantor is a duly organized and validly existing limited partnership in
good standing under the laws of the jurisdiction of its organization;

(b)the execution, delivery and performance of this Limited Guaranty (i) have
been duly and validly authorized by all necessary limited partnership action and
no other action or proceedings are necessary to authorize this Limited Guaranty
or the consummation of the transactions contemplated hereby, and (ii) do not and
will not (with or without notice or lapse of time, or both) conflict with,
result in any violation of or contravene any provision of the Guarantor's
charter, partnership agreement, operating agreement or similar organizational
documents or any applicable Law or contractual restriction binding on the
Guarantor or any of its property or assets;

(c)all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Authority necessary for the due execution,
delivery and performance of this Limited Guaranty by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Authority or
other Person is required in connection with the execution, delivery or
performance by the Guarantor of this Limited Guaranty;

(d)this Limited Guaranty constitutes a legal, valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
and other similar laws of general applicability relating to or affecting
creditors' rights or general equity principles (regardless of whether considered
at law or in equity);

(e)there is not any litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending, or to Guarantor's
knowledge, threatened that could adversely affect performance by the Guarantor
of its obligations under this Limited Guaranty; and

3

--------------------------------------------------------------------------------

(f)the Guarantor has the financial capacity to pay and perform its obligations
under this Limited Guaranty, and all funds necessary for the Guarantor to
fulfill its obligations under this Limited Guaranty shall be available to the
Guarantor (or its permitted assignee pursuant to Section ‎7 hereof) for so long
as this Limited Guaranty shall remain in effect in accordance with Section ‎8
hereof.

7.Successors and Assigns. Neither the Guarantor nor the Company may assign its
rights, interests or obligations hereunder to any other Person (by operation of
applicable Law or otherwise) without the prior written consent of the
counterparty hereto; provided, however, that, without the prior written consent
of the Company, the Guarantor may, upon reasonable advance written notice to the
Company, assign all or a portion of its obligations with respect to the
Guaranteed Obligations under this Limited Guaranty to one or more of its
Affiliates or to an entity managed or advised by an Affiliate of the Guarantor,
it being understood that any such assignment shall not, in any event, relieve
the Guarantor any of its obligations under this Limited Guaranty. Any attempted
assignment in violation of this section shall be null and void.

8.Continuing Guaranty; Termination.

(a)Unless terminated pursuant to this Section ‎8, this Limited Guaranty may not
be revoked or terminated and shall remain in full force and effect and shall be
binding on the Guarantor, its successors and permitted assigns until the
complete, irrevocable and indefeasible payment and satisfaction in full of the
Guaranteed Obligations, subject to the Cap. In furtherance thereof, the
Guarantor hereby unconditionally and irrevocably agrees that (i) it shall not
institute, and shall cause its Affiliates not to institute, any proceeding
asserting that this Limited Guaranty is illegal, invalid or unenforceable in
accordance with its terms, (ii) it shall maintain in full force and effect all
consents of any Governmental Entity or other authority that are required to be
obtained by it with respect to this Limited Guaranty and will obtain any such
consents that may become necessary in the future and (iii) it will comply with
all applicable Laws and Orders to which it may be subject if failure to so
comply would impair its ability to perform its obligations under this Limited
Guaranty.  Notwithstanding the foregoing, this Limited Guaranty shall terminate
and the Guarantor shall have no further obligations under this Limited Guaranty
as of the earliest to occur of:

(i)the consummation of the Closing;

(ii)the date that is ninety (90) days after the date of termination of the
Merger Agreement under circumstances in which any of the Guaranteed Obligations
are payable (unless the Company has made a claim under this Limited Guaranty
prior to such date, in which case the relevant date shall be the date that such
claim is finally settled or otherwise resolved either in a final judicial
determination or by agreement of the Company and the Guarantor (or its permitted
assignee) and the Guaranteed Obligations finally determined or agreed to be owed
by the Guarantor are satisfied in full);

(iii)termination of the Merger Agreement in accordance with its terms under
circumstances in which none of the Guaranteed Obligations are payable; and

4

--------------------------------------------------------------------------------

(iv)the time at which Guaranteed Obligations equal to the Cap have been paid in
full.

(b)Notwithstanding the foregoing, in the event that the Company or any of its
controlled Affiliates or their respective successors and permitted assigns
asserts in any litigation or other proceeding that the provisions of Section ‎1
hereof limiting the Guarantor's liability to the Cap, or any other provisions of
this Limited Guaranty, are illegal, invalid or unenforceable in whole or in
part, or asserting any theory of liability against the Guarantor or any
Non-Recourse Party (as defined below) with respect to the transactions
contemplated by the Merger Agreement other than the Retained Claims (as defined
below), then (i) the obligations of the Guarantor under this Limited Guaranty
shall terminate ab initio and shall thereupon be null and void, (ii) if the
Guarantor has previously made any payments under this Limited Guaranty, it shall
be entitled to recover such payments from the Company, and (iii) neither the
Guarantor nor any Non-Recourse Parties shall have any liability to the Company
or any of its controlled Affiliates with respect to the Merger Agreement, the
transactions contemplated by the Merger Agreement or under this Limited
Guaranty.

9.No Recourse.

(a)The Company acknowledges and agrees that, as of the date hereof, neither
Parent nor Merger Sub has any assets other than (i) their respective rights
under the Merger Agreement and (ii) a de minimis amount of cash, and that no
additional funds are expected to be contributed to Parent unless and until the
Closing occurs.

(b)Notwithstanding anything that may be expressed or implied in this Limited
Guaranty or any document or instrument delivered contemporaneously herewith, and
notwithstanding the fact that the Guarantor may be a limited partnership, and by
its acceptance of the benefits of this Limited Guaranty, the Company
acknowledges and agrees that (i) no Person other than the Guarantor has any
obligations hereunder and (ii) it has no remedy, recourse or right of recovery
against, and no personal liability shall attach to, any former, current or
future director, officer, employee, agent, attorney, direct or indirect
equityholder, controlling person, general or limited partner, manager, member,
stockholder or Affiliate (other than Parent or Merger Sub or any assignee of the
Guarantor permitted in accordance with Section 7) of the Guarantor or any
former, current or future director, officer, employee, agent, attorney, direct
or indirect equityholder, controlling person, general or limited partner,
manager, member, stockholder or Affiliate (other than Parent or Merger Sub or
any assignee of the Guarantor permitted in accordance with Section 7) of any of
the foregoing (each, a “Related Party”), through Parent, Merger Sub or
otherwise, whether by or through attempted piercing of the corporate (or limited
liability company or limited partnership) veil, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any applicable
Law or otherwise, except for (x) rights to recover from Parent or Merger Sub
under and to the extent expressly provided in the Merger Agreement, and (y)
claims by the Company against the Guarantor (but not any Related Party) under
and to the extent provided in this Limited Guaranty and subject to the Cap and
other limitations described herein (“Retained Guaranty Claims”) (it being
understood that nothing contained herein shall limit the ability to seek
specific performance

5

--------------------------------------------------------------------------------

of Parent’s and Merger Sub’s obligations under and pursuant to the Merger
Agreement). Notwithstanding the foregoing, in the event the Guarantor (A)
consolidates with or merges with any other Person and is not the continuing or
surviving entity of such consolidation or merger or (B) transfers or conveys all
or a substantial portion of its properties and other assets to any Person such
that the sum of the Guarantor's remaining net assets plus uncalled capital is
less than the Cap (less amounts paid under this Limited Guaranty prior to such
event), then, and in each such case, the Company may seek recourse, whether by
the enforcement of any judgment or assessment or by any legal or equitable
proceeding or by virtue of any applicable Law, against such continuing or
surviving entity or such Person (in either case, a “Successor Entity”), as the
case may be. As used herein, unless otherwise specified, the term “Guarantor”
includes the Guarantor's Successor Entity.

(c)Other than with respect to the exercise of equitable remedies under the
Merger Agreement, including without limitation, specific performance of Parent’s
and Merger Sub’s obligations thereunder, recourse against the Guarantor solely
with respect to the Retained Guaranty Claims shall be the sole and exclusive
remedy of the Company and all of its Affiliates against the Guarantor in respect
of any liabilities or obligations arising under, or in connection with, the
Merger Agreement or any of the other agreements contemplated thereby, or the
transactions contemplated thereby, and such recourse shall be subject to the
limitations described herein and therein.

10.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section ‎10):

To the Guarantor:

 

Dalea Partners, LP

16803 Dallas Parkway
Addison, Texas 75001
Attn: Michael S. Haynes
Facsimile: (972) 590-9931
Email: Michael.Haynes@riatacg.com

 

With a copy (which shall not constitute notice) to:

Foley & Lardner LLP

2021 McKinney Avenue, Suite 1600

Dallas, TX 75201

Attn: Robert Sarfatis

Facsimile: (214) 999-4667

6

--------------------------------------------------------------------------------

Email: rsarfatis@foley.com

 

To the Company:

 

TransAtlantic Petroleum Ltd.

16803 Dallas Parkway

Addison, Texas 75001

Attn: Tabitha T. Bailey

Facsimile: (214) 265-4708

Email: tabitha.bailey@tapcor.com

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

2300 N. Field Street, Suite 1800

Dallas, Texas 75201

Attn: Garrett A. DeVries

Facsimile: (214) 969-4343

Email: gdevries@akingump.com

11.Governing Law. This Limited Guaranty and all disputes, claims or
controversies relating to, arising out of, or in connection with this Limited
Guaranty shall be governed by and construed in accordance with the internal laws
of the State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of Delaware.

12.Submission to Jurisdiction; Venue.  Each party irrevocably and
unconditionally consents, agrees and submits to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware (or, if the Court of Chancery of
the State of Delaware declines to accept jurisdiction over any matter, any
federal court within the State of Delaware) and any appropriate appellate courts
therefrom (the “Chosen Courts”), for the purposes of any litigation, action,
suit or other proceeding with respect to the subject matter hereof. Each party
agrees to commence any litigation, action, suit or proceeding relating hereto
only in the Chosen Courts, or if such litigation, action, suit or other
proceeding may not be brought in such court for reasons of subject matter
jurisdiction, in the other appellate courts therefrom. Each party irrevocably
and unconditionally waives any objection to the laying of venue of any
litigation, action, suit or proceeding with respect to the subject matter hereof
in the Chosen Courts, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Each party further irrevocably and unconditionally consents to and grants any
such court jurisdiction over the Person of such parties and, to the extent
legally effective, over the subject matter of any such dispute and agrees that
mailing of process or other documents in connection with any such action or
proceeding in the manner provided in Section 10 hereof or in such other manner
as may be permitted by applicable Law, shall be valid and sufficient service
thereof. The parties agree that a final judgment in any such litigation, action,
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

7

--------------------------------------------------------------------------------

13.Waiver of Jury Trial. Each of the parties hereto acknowledges and agrees that
any controversy that may arise under this Limited Guaranty is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Limited Guaranty or the
transactions contemplated hereby. Each party to this Limited Guaranty certifies
and acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Limited Guaranty by,
among other things, the mutual waivers and certifications in this Section ‎13.

14.Confidentiality. This Limited Guaranty shall be treated as confidential and
is being provided to the Company solely in connection with the Merger Agreement
and the transactions contemplated thereby. This Limited Guaranty may not be
used, circulated, quoted or otherwise referred to in any document (other than
the Merger Agreement), except with the written consent of the Guarantor and the
Company. The foregoing notwithstanding, this Limited Guaranty shall be provided
to the Company and the Company or the undersigned may disclose the existence of
this Limited Guaranty to (a) its Related Parties and (b) to the extent required
by applicable Law (including in connection with any filing made with a court of
competent jurisdiction with respect to a dispute under, or relating to, this
Limited Guaranty), the applicable rules of any national securities exchange, in
connection with any securities regulatory agency filings relating to the Merger,
or if required in connection with any other regulatory filing relating to the
Merger or the transactions contemplated by the Merger Agreement.

15.Entire Agreement. This Limited Guaranty and the other agreements contemplated
hereby constitute the sole and entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior and
contemporaneous negotiations, proposals, undertakings, understandings,
agreements, representations and warranties, both written and oral, among the
Guarantor or any of its Affiliates (other than the Company), on the one hand,
and the Company or any of its Affiliates (other than the Guarantor), on the
other hand, with respect to such subject matter.

16.Amendments and Waivers. No amendment or waiver of any provision of this
Limited Guaranty will be valid and binding unless it is in writing and signed,
in the case of an amendment, by the Guarantor and the Company, or in the case of
a waiver, by the party against which the waiver is to be effective. No waiver by
any party hereto shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.

17.No Third-party Beneficiaries. Except for the provisions of this Limited
Guaranty that reference Related Parties (each of which shall be for the benefit
of and enforceable by each Related Party), the parties hereto hereby agree that
their respective representations, warranties and

8

--------------------------------------------------------------------------------

covenants as set forth herein are solely for the benefit of the other parties
hereto, in accordance with and subject to the terms of this Limited Guaranty,
and this Limited Guaranty is not intended to, and does not, confer upon any
Person other than the parties hereto and any Related Party any rights or
remedies hereunder, including the right to rely upon the representations and
warranties set forth herein.

18.No Presumption Against Drafting Party. The parties hereto acknowledge that
each party and its counsel have reviewed this Limited Guaranty and that any rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Limited
Guaranty.

19.Severability. Any term or provision of this Limited Guaranty found to be
invalid, illegal or unenforceable in any jurisdiction shall be, as to such
jurisdiction, ineffective solely to the extent of such prohibition or
unenforceability and shall not affect any other term or provision of this
Limited Guaranty or invalidate or render unenforceable such term or provision in
any other jurisdiction; provided, however, that this Limited Guaranty may not be
enforced without giving effect to the Cap described in Section ‎1 hereof.

20.Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the
interpretation of this Limited Guaranty.

21.Counterparts. This Limited Guaranty may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Limited Guaranty delivered
by e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Limited
Guaranty.

[signature page follows]




9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Limited Guaranty as of
August 7, 2020.

 

Dalea Partners, LP

 

By: N. Malone Mitchell 3rd                                      

Name: N. Malone Mitchell 3rd

Title: Manager

Agreed to and accepted by:

Transatlantic Petroleum Ltd.

 

By: Tabitha T. Bailey

Name: Tabitha T. Bailey

Title: Vice President, General Counsel, and Corporate Secretary

 

 

10